                                                                                Case 3:19-cv-02916-WHA Document 80 Filed 09/24/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4                               IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                          8   CITY AND COUNTY OF SAN                                     No. C 19-02405 WHA
                                                                          9   FRANCISCO,                                                        Related to
                                                                                                                                         No. C 19-02769 WHA
                                                                         10                  Plaintiff,                                  No. C 19-02916 WHA

                                                                         11     v.
United States District Court




                                                                         12   ALEX M. AZAR II, Secretary of U.S.
                               For the Northern District of California




                                                                              Department of Health and Human Services;                   NOTICE RE BRIEFING
                                                                         13   ROGER SERVERINO, Director, Office for
                                                                              Civil Rights, Department of Health and
                                                                         14   Human Services; U.S. DEPARTMENT OF
                                                                              HEALTH AND HUMAN SERVICES; and
                                                                         15   DOES 1-25,

                                                                         16                  Defendants.
                                                                                                                         /
                                                                         17
                                                                         18           In the upcoming round of briefing, the Court is especially interested in learning what

                                                                         19   specific denial of abortion or sterilization scenarios are covered by the new rule, but were not

                                                                         20   covered under the federal conscience statutes.

                                                                         21          Please also advise whether the word “sterilization” as used in the Church Amendments

                                                                         22   was intended to cover transgender medical operations and/or gender reassignment surgery.

                                                                         23          The parties shall please cite the specific authority they rely upon in answering these

                                                                         24   questions.

                                                                         25
                                                                         26   Dated: September 24, 2019.

                                                                         27                                                       WILLIAM ALSUP
                                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                         28
